Citation Nr: 0325994	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for hypertension, 
secondary to claimed in-service tobacco use and nicotine 
dependence.

3.  Entitlement to service connection for left ventricular 
hypertrophy, secondary to claimed in-service tobacco use and 
nicotine dependence.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, secondary to claimed in-service tobacco 
use and nicotine dependence. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied service connection for 
hypertension, left ventricular hypertrophy, and chronic 
obstructive pulmonary disease secondary to in-service tobacco 
use and nicotine dependence.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran contends that these disorders are a result of a 
nicotine dependence that began in service.  His dependence 
continued after service until he stopped smoking in 1993, due 
to health reasons.  His claim was received in May 1998, 
before the implementation of 38 C.F.R. § 3.300 addressing 
claims based on tobacco use in service.  

A review of the claims file reveals that treatment records 
from the VA Medical Center (VAMC) in Memphis, Tennessee 
contained a diagnosis of chronic obstructive pulmonary 
disease in October 1998.  A diagnosis of hypertension was 
noted in February 1995.  A diagnosis of left ventricular 
hypertrophy is less clear.  An ECG performed in January 1993 
produced borderline findings and indicated that left 
ventricular hypertrophy may have been a normal variant.  
Subsequent records did not contain a definite diagnosis of 
the disorder.  

The Board notes that VA may not rely upon its own 
unsubstantiated medical opinion in deciding claims.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Further, the VCAA 
provides in part that a medical examination will be accorded 
to the claimant when such action is necessary to make a 
decision on the claim.  38 U.S.C.A § 5107A (West 2002).  In 
this matter, the current record does not include sufficient 
medical evidence to resolve questions relative to etiology 
and to confirm whether the veteran has a definite diagnosis 
of left ventricular hypertrophy.  

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the opinion stated that 
the determination of whether a veteran is dependent on 
nicotine is a medical issue.  It noted that the Diagnostic 
and Statistical Manual, 4th Edition, (DSM-IV), 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used:

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.

Id. at 181, 243-45.

In a precedent opinion, VA General Counsel has provided that 
in a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  VAOPGCPREC, 19-97.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
hypertension, chronic obstructive 
pulmonary disease, and left ventricular 
hypertrophy since October 1998.  Of 
particular interest are records from the 
Memphis VAMC.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.  The 
veteran and representative should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

3.  The RO should arrange for the 
veteran's VA claims folder to be reviewed 
by an appropriately qualified mental 
health care physician, to determine A 
clarifying mental or psychiatric disorder 
examination or any other appropriate 
development should be undertaken, if 
directed.

4.  The veteran is to be scheduled for VA 
psychiatric, respiratory and 
cardiovascular examinations.  The claims 
folder must be made available to the 
physicians for review in conjunction with 
the examinations.  A notation to the 
effect that the records were reviewed 
should be included in the examination 
reports.  A complete history as all 
subjective complaints and objective 
findings should be reported.  

A psychiatrist should evaluate the 
veteran and render an opinion whether it 
is as least as likely as not that the 
veteran's in-service nicotine use 
represented the onset of nicotine 
dependence within the definition as set 
forth in DSM-IV.  

As an initial matter, the cardiologist 
should clarify the veteran's diagnosis of 
left ventricular hypertrophy.  Any tests 
or studies deemed necessary to make this 
determination should be ordered.  If the 
diagnosis of left ventricular hypertrophy 
is confirmed, then the physician should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
left ventricular hypertrophy and 
hypertension are related to cigarette 
smoking in service or any other in-
service event.  

Likewise, the physician conducting the 
respiratory examination should provide an 
opinion whether it is at least as likely 
as not that the veteran's chronic 
obstructive pulmonary disease is related 
to cigarette smoking in service or any 
other in-service event.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.  

6.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


